Citation Nr: 0111847	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-10 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to secondary service connection for 
degenerative arthritis of the cervical and lumbar segments of 
the spine.

2.  Entitlement to a total disability evaluation for 
individual unemployability resulting from the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1942 to March 
1946.

This appeal arises from an April 1998 rating decision of the 
Buffalo, New York, Regional Office (RO) which denied the 
veteran's claim for entitlement to a total disability 
evaluation due to individual unemployability resulting from 
his service-connected disabilities (TDIU).  The appeal also 
arises from an October 1999 rating decision that denied 
secondary service connection for degenerative arthritis of 
the cervical and lumbar segments of the spine.  The veteran 
appealed these determinations.

The veteran has raised he issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for bilateral pes planus.  This issue has not been 
developed or certified for appellate consideration, and is 
referred to the RO for the appropriate action.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000 § 3, Pub. L. 106-475, 
(to be codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107).  This act introduces several fundamental changes into 
the Department of Veterans Affairs (VA) adjudication process.  
In effect, this new legislation eliminates the requirement 
that a claimant must present a well-grounded claim before the 
duty to assist him is invoked.  According to the last 
statement of the case (SOC) issued in March 2000, the RO has 
not considered whether the more stringent duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000 has 
been appropriately followed.  As the new procedures could not 
have been followed by the RO during the pendency of this 
appeal, and as these procedures are more favorable to the 
appellant than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

Substantial development of this case has already been 
conducted.  This has included obtaining a VA examination in 
March 2000 which contains a medical opinion that there is no 
nexus between the veteran's service-connected disabilities of 
the right leg and left knee and his degenerative arthritis of 
the cervical and lumbar segments of the spine.  
Unfortunately, the record indicates that prior to the time 
the veteran was 62 years old (prior to April 1986) he was in 
receipt of disability benefits from the Social Security 
Administration (SSA) due to his disabilities.  In July 1998, 
the RO requested the veteran's medical records in the 
possession of the SSA.  The SSA's response of March 1999 
succinctly stated "[w]e regret to inform you that we don't 
have the requested information available."  It appears that 
the veteran in August 1999 directly submitted copies of his 
private medical records dated in the mid-1980's that were 
presumably considered by the SSA in its decision.  A letter 
from a Walker R. Heap, M.D., dated in March 1983 noted that 
an Administrative Law Judge (ALJ) had recently denied the 
veteran's claim for SSA benefits and then proceeded to 
provide a detailed refutation of the ALJ's findings in this 
decision.  

The United States Court of Appeals for Veterans Claims 
(Court) has ruled on the importance of VA obtaining SSA 
records pertinent to a claim for VA benefits.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 
Vet.  
App. 363 (1992).  The private medical evidence provided by 
the veteran in August 1999 clearly indicates that the medical 
evidence reviewed by the SSA in the mid-1980's is pertinent 
to his claim of service connection for degenerative arthritis 
of the cervical and lumbar segments of the spine.  However, 
without a copy of the decision awarding these disability 
benefits, especially a copy of the decision's list of 
exhibits, it is impossible for the Board to determine if all 
medical evidence used by the SSA is of record.  While the SSA 
has responded that these records are unavailable, the Board 
has decided that such a brief and off-hand response does not 
satisfy the stringent duty to assist under the new 
legislation.  That is, the SSA must provide a response that 
indicates if these records currently exist or if they have 
been destroyed, and if appropriate, alternative locations 
where these records may have been archived.  Therefore, on 
remand the RO must again attempt to retrieve the veteran's 
SSA medical records.

Finally, the Board finds that the veteran's claim for TDIU 
must be held in abeyance as this claim is inextricably 
intertwined with the issue of service connection for 
degenerative arthritis of the cervical and lumbar segments of 
the spine. 

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
his degenerative arthritis of the 
cervical and lumbar segments of the 
spine.  Based on his response, the RO 
should attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources for association with 
the claims folder. 

2.  The RO should contact the veteran and 
request that he provide a copy of the SSA 
decision that awarded him disability 
benefits.  Thereafter, the RO should 
contact the appropriate SSA office and 
request legible copies of all medical 
evidence used in the award of the 
veteran's disability benefits.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the veteran of this circumstance and 
provide him an opportunity to furnish any 
additional pertinent medical records in 
his possession.

3.  If additional pertinent medical 
records are received pursuant to the 
above instructions, the veteran should be 
afforded the appropriate VA examination 
to determine etiology of the arthritic 
changes in his cervical and lumbar spine.  
All clinical findings should be reported 
in detail and the claims folder should be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner is requested to 
express an opinion; 
a) as to whether it is at least as likely 
as not that the veteran's service-
connected right leg and left knee 
disorders caused his degenerative 
arthritis of the cervical and lumbar 
segments of the spine; and,
b) as to whether it is at least as likely 
as not that the veteran's service-
connected right leg and left knee 
disorders were aggravated by his 
degenerative arthritis of the cervical 
and lumbar segments of the spine

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Thereafter, the RO should again 
review the veteran's claim for service 
connection for degenerative arthritis of 
the cervical and lumbar segments of the 
spine, and his claim for TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

The purpose of this remand is to comply with precedent court 
decisions and recently enacted legislation.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




